         Case: 1:21-cv-01448 Document #: 1 Filed: 03/16/21 Page 1 of 4 PageID #:1




             FO   R''Iil# 3r   H#T8#fffi$        "'I3T*I 3$ 3? Yf,f,'        F C E IV E D
                                 EASTERN DIVISION                       "E        itARl6zoztV.
Christel Van Dyke,                                                         T_HOMAS G. RRUTON
Plaintiff;                                                              clffi(,   u.s.   olsrnici c&rp,
vs.
                                                               21+v41448
                                                       Judge John Robert Blakey
Cook County Sheriffs Office;
                                                 lf,agistrate Judge Gabriel A. FuerEs
Cook County Deputy Sheriffs
Youpel, Redd, Bauer, Figueroa, and
Set. Mitchell;
                                                    ,-fur,7     bo-mft-l
Defendants.


                                     COMPLAINT
         NOW COMES the Plaintiff, Christel Van Dyke, and complaining against

Defendants states as follows:


1.       This is a civil rights action brought pursuant to 42 U.S.C. S f983 challenging

the actions of Defendants which violated her Fourth and Fourteenth Amendment

rights under the United States Constitution, and damages to Plaintiff for the same.


2.        Plaintiff is a resident of Cook County and was at the time of the events in

question.


3.       AII Defendants are state actors in Cook County, Illinois.

4.       Venue is thus proper in this Court, and jurisdiction is proper in this Court,

which has jurisdiction over the subject matter of this dispute, which arises under 42

U.S.C. S1983, by virtue of this Court's federal question jurisdiction conferred by 28

u.s.c.   s1331.


5.        On March 19, 2019, the Defendant officers used excessive force on Plaintiff, a

disabled senior citizen, and arrested and detained her wrongfully, exacerbating

existing injuries and adding new ones, and took and impounded her six month old
        Case: 1:21-cv-01448 Document #: 1 Filed: 03/16/21 Page 2 of 4 PageID #:2



puppy against her will, when she merely sought injuries to retrieve her phone, car

keys, purse, and medi.cine while Defendants were enforcing an eviction at Plaintiffs

building at   782OG 66th   Ave. in Tinley Park. Defendants never notified Plaintiff prior

to entering her home, and did not show her documentation despite Plaintiffs
numerous requests.


6.      Defendants caused Plaintiff to be detained for 2 days following the arrest.


7.      Plaintiff continues to suffer great physical pain to this day throughout her

body, and great emotional pain including Post Traumatic Stress Disorder (PTSD),

and her puppy suffers from separation anxiety to date, as a result of Defendants'

actions described above.


      Count I: Fourth and Fourteenth Amendment Violations-False         Arrest-All
                                    Defendants


8.      Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1- 7 above.

9.      Defendants illegally seized Plaintiff and detained her.

10.     Defendants' actions violated Plaintiffs Fourth Amendment rights facially and

as applied.

11.     Plaintiff suffered damages from the seizure, including severe ongoing
physical injury and pain and severe emotional distress and humiliation, including

Post Traumatic Stress Disorder (PTSD), and her puppy suffers from separation

anxiety to date.

Count   II: Fourth and Fourteenth Amendment Violations-Unlawful Detention-All
                                        Defendants


72.     Plaintiff re-alleges and incorporate by reference the allegations in paragraphs
       Case: 1:21-cv-01448 Document #: 1 Filed: 03/16/21 Page 3 of 4 PageID #:3



1-11 above.

13.     Defendants caused Plaintiff to be unlawfully detained.

t4.     Defendants'actions violated Plaintiffs Fourth Amendment rights facially and

as applied.

15. Plaintiff suffered damages from the detention, including          severe ongoing

physical injury and pain and severe emotional distress and humiliation, including

Post Traumatic Stress Disorder (PTSD), and her puppy suffers from separation

anxiety to date.

  Count   III: Fourth and Fourteenth Amendment Violations-Excessive Force-All
                                    Defendants


16.    Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1-15 above.

77.    Defendants used excessive force in arresting Plaintiff.

18.    Defendants' actions violated Plaintiffs Fourth Amendment rights facially and

as applied.

f9.    Plaintiff suffered damages from the Defendants' excessive force, including

severe ongoing physical injury and pain and severe emotional distress and

humiliation, including Post Traumatic Stress Disorder (PTSD), and her puppy suffers

from separation anxiety to date.

       WHEREFORE, Plaintiff, Christel Van Dyke, respectfully requests that this

Honorable Court enter an Order:

A.    Entering judgment against the Defendant officers, including compensatory.

and exemplary damages; and

B.     Granting any other relief this Court deems just and equitable.

                              Respectfully Submitted,
       Case: 1:21-cv-01448 Document #: 1 Filed: 03/16/21 Page 4 of 4 PageID #:4



                         By: lsl Christel Van Dvke I Pro   Se
                                      Box 224
                               Orland Park, IL 60462
                                   (708) 7L5-5727

                     VERIFICATION BY CERTIFI CATION
       Under penalties as provided by law pursuant to the laws of the United States
of America, the undersigned certifies that the statements set forth in this instrument
are true and correct, except as to matters therein stated to be on information and
belief and as to such matters the undersigned certifies as aforesaid that she verily
believes the same to be true.                      A
                                                   -t;vl )e*r^-'[.
                                                           l
                                                     s/Christel Van Dyke
                                                                                     tfuf,^t
